Citation Nr: 0523031	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased evaluation for mechanical low 
back pain, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran has unverified service from January 1995 to 
January 1999.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

The issue on appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, letters sent from the RO to the veteran in 
September and November 2002 discuss the evidence to be 
provided by VA and by the veteran on the issue on appeal but 
do not discuss the evidence needed to substantiate a claim 
for an increased rating.  Consequently, there is no notice of 
the evidentiary requirements for substantiating the issue on 
appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to 


cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The veteran has received additional treatment for his 
service-connected back disorder subsequent to the VA 
examination conducted in October 2002 and has contended that 
manifestations his back disorder have increased in severity.  
Additionally, while the October 2002 examination considered 
the presence of the veteran's pain, the effect of his pain on 
the functional use of his back was not set out in the report.  
Accordingly, the Board finds that a remand of this case for a 
current examination is warranted.  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO must make every attempt to 
obtain verification of the veteran's 
period of service from the National 
Personnel Records Center in St. Louis, 
Missouri, or through other official 
channels, as necessary.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  All 
records or information obtained must be 
associated with the claims file.

2.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for low back 
disability since November 2002.  


After securing any appropriate consent 
from the veteran, VA must obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

3.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of any 
additional evidence to be provided by VA 
and of evidence that must be provided by 
the veteran, as well as notification of 
the evidentiary requirements for 
substantiating his claim for an 
increased evaluation for service-
connected low back disability.  

4.  The RO must schedule the veteran for 
a VA examination to determine the 
current nature and severity of his 
service-connected low back disorder.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Range 
of motion findings for the thoracolumbar 
spine segments in terms of forward 
flexion, extension, left and right 
lateral flexion and left and right 
lateral rotation must be reported.  The 
examiner must provide an opinion as to 
the extent, if any, of functional loss 
of use of the low 


back due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible, 
such findings must be portrayed in terms 
of degrees of additional loss of motion.  
Furthermore, the examiner must comment 
as to whether the veteran's 
service-connected low back disorder 
manifests muscle spasm or guarding 
severe enough to result in an abnormal 
gait; or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, the RO must then 
readjudicate the veteran's claim for an 
increased evaluation for his 
service-connected low back disability 
based on all relevant evidence on file.  
If the issue continues to be denied, the 
RO must provide the veteran and his 


representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

